Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This is a Non-Final Action responsive to communication file on 2/03/20, The application 16/780,593 is a continue action of 16/283,214, which is a reissued of U.S. Patent No. 9615081
Claims 9-23 are pending and claims 1-8 are cancelled.
Specification
Examiner accepted the proposed specification amendment filed on 02/03/20.  
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9615081 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 13-15, 18-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullister US 5886735.


#
16/780,593
Bullister US 5886735
9
A non-transitory data storage medium comprising a set of processor-readable instructions that when executed by a processor cause the processor to execute a method comprising:
Bullister col. 4, lines 45-col. 5, lines 15;

Obtaining one or more images comprising a first picture and a second picture, the first picture comprising a mirror view of a camera, and the second picture comprising a mirror view of an object; 
Bullister  Col. 10, lines 1-10; Col. 13, lines 65-col. 14 lines 35; 

Identifying a center of the picture of a mirror view of the camera;
Bullister  col. 15, lines 30-40; Fig. 8A 186a, col. 16, lines 1-45; col. 17, lines 60-col. 18, lines 1-30;

Obtaining a focal length defined for the camera;
Bullister  col. 15, lines 30-40; Fig. 8A 186a, col. 16, lines 1-45; col. 17, lines 60-col. 18, lines 1-30;

Determining a relative focal length defined for the camera;
Bullister  col. 15, lines 30-40; Fig. 8A 186a, col. 16, lines 1-45; col. 17, lines 60-col. 18, lines 1-30;

Determining a relative focal length for the camera;
Bullister  col. 15, lines 30-40; Fig. 8A 186a, col. 16, lines 20-45; col. 17, lines 60-col. 18, lines 1-30;

Determining a distance ratio based at least one the relative focal length for the camera and the focal length defined for the camera;
Bullister  col. 15, lines 30-40; Fig. 8A 186a, col. 16, lines 20-45; col. 17, lines 60-col. 18, lines 1-30;

Determining a vector between a focal point of the camera and a focal point of a virtual camera of the camera based on:
   The center of the second picture of the mirror view of the camera,
The relative focal length of the camera, and
The distance ratio; and

Bullister  col. 15, lines 30-40; Fig. 8A 186a, col. 16, lines 20-45; col. 17, lines 60-col. 18, lines 1-30;

Determining a depth of the object in a coordinate system of the virtual camera of the camera based on the distance vector.
Bullister  col. 15, lines 30-40; Fig. 8A 186a, col. 16, lines 20-45; col. 17, lines 60-col. 18, lines 1-30;

The non-transitory data storage medium of claim 9, wherein the vector between the focal point of the camera and focal point of the virtual camera of the camera is a mirroring vector.
Bullister  col. 15, lines 30-40; Fig. 8A 186a, col. 16, lines 20-45; col. 17, lines 60-col. 18, lines 1-30;
13
The non-transitory data storage medium of claim 9, wherein the virtual camera is a virtual counterpart of the camera that is located in a mirrored space.
Bullister  col. 15, lines 30-40; Fig. 8A 186a, col. 16, lines 20-45; col. 17, lines 60-col. 18, lines 1-30;


As per claims 14, 15, and 18; 19, 20, and 23, they are rejected under the same rationale as claim 9, 10, and 13. See rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 11, 12, 16, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bullister US 5886735 in view of Brudsky US 2002/0158984.


#
16/780,593
Bullister US 5886735 in view of Brudsky US 2002/0158984
11
The non-transitory data storage medium of claim 9, wherein the method executed by the processor further comprises:


Obtaining another image, the other image comprising a third picture of the object; 

Brudsky p0023-0045;

Determining a coordinate transformation from a first coordinate system of the one or more images and a second coordinate system of the other image based at least on the vector, the distance ratio, and the relative focal length of the camera; and 
Brudsky p0023-0045;

Generating a stereo image pair of the object based at least on the coordinate transformation from the first coordinate system of the one or more images and the second coordinate system of the other image
Brudsky p0023-0045;
It would have been obvious to an artisan at the time of the invention to include Brudsky’ teaching with Bullister’s method in order to provide user with stereo image.
12
The non-transitory data storage medium of claim 11, wherein the method executed by the processor further comprises measuring a distance associated with the object based on the stereo image pair of the object.
Brudsky p0023-0045;


As per claims 16-17 and 21-22, they are rejected under the same rationale as claims 11-12.  See rejection above.
Reference
Hendriks US 6,643,396 teaches an Acquisition of 3D scenes with a single hand held camera.  
Contact Information 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PENG . KE
Examiner
Art Unit 3992




Conferees:
/WHW/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992